DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 8-26 in the reply filed on 05 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 March 2021.
Information Disclosure Statement
The IDS filed 26 November 2019 has been considered by the Primary Examiner.
Drawings
The drawings filed 26 November 2019 are suitable for examination purposes.
Specification
The abstract of the disclosure is objected to because: (i) it recites phrases that may be implied (e.g. “is taught,” “The machine teaches,” etc.); (ii) it refers to the purported merits of the invention (e.g. “in improved line layout is devised…”); and (iii) it fails to recite process steps. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: The cross-reference to related applications should be updated to reflect that 15/858,292 has issued as US 10,518,285 B2 and that 14/484,229 has issued as US 9,889,460 B2.  
Appropriate correction is required.
Claim Interpretation
The Primary Examiner notes the brief glossary provided beginning at [000207]. The claims have been interpreted in light of these definitions.
Further, the term “such” has been interpreted as synonymous with “said” or “the”, e.g. “such cans” = “the cans” or “said cans.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the phrase “for use with cans” is indefinite as the nature and extent of the claimed use is unclear and, consequently, the metes and bounds of the claim are impossible to determine.
In claims 15 & 16, the term “assist” is indefinite as the nature and extent of the assistance is unclear and, consequently, the metes and bounds of the claims are impossible to determine.
In claim 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 In claim 23, the term “the internal bake oven” lacks antecedent basis.
In claim 25, the term “extending” is indefinite as the nature and extent of the extending is unclear. How is it extended? Relative to what is it extended? Consequently, the metes and bounds of the claim are impossible to determine.
In claim 25, the term “longer” is a relative term which renders the claim indefinite.  The term “longer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How much longer? Compared to what standard? In what dimension(s)? Consequently, the metes and bounds of the claim are impossible to determine.
In claim 26, the term “appropriate” is indefinite as the nature and extent of the term is unclear. Appropriate with respect to what? Do reasonable practitioners differ in their understanding of appropriateness such that the term is subjective?
In claim 26, the phrase “such cylinder” lacks antecedent basis.
Claim Rejections - 35 USC §§ 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eberhart (US 1,185,889 A).
With respect to claim 8, Eberhart teaches an apparatus for coating the inner surface of a can [1:13-16]. The apparatus comprises a feeder (22) for feeding cans to .
Claims 9-17 & 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US 1,185,889 A), as applied to claim 8 above, further in view of Rheman (US 4,378,386 A).
With respect to claim 9, Eberhart does not explicitly teach providing a plurality of spray guns associated with each pocket. Rheman teaches the use of two spray guns instead of one to coat the interior of closed-end cans like those of Eberhart. The use of two guns facilitates the use of higher solids content coating (i.e. lower VOC), reduces the total amount of coating material required, and improves coating uniformity [2:36-60]. Consequently, it would have been obvious to one of ordinary skill in the art to modify the process of Eberhart so as to utilize two nozzles instead of one, for at least these advantages disclosed by Rheman.
With respect to claim 10, Eberhart teaches that the member (19) is arranged in a horizontal plane that is perpendicular to the axis of rotation and the axis of the cans (i.e. the vertical plane) [Figs. 1 & 2].
With respect to claim 11, neither Eberhart nor Rheman explicitly teach modifying (i.e. changing) the star wheel’s and spray guns’ rotation speed. Nevertheless, to being operation, it is necessary to initiate motion of the apparatus, which reads on the claimed “modulating.”
With respect to claims 12-14, Eberhart teaches that, under each of the plurality of pockets (20), there is one of a plurality of chucks (36) which rotate the cans (21) [1:93-96]. Eberhart further teaches that the cans (21) are held in the pockets (20) of the rotating 
With respect to claim 15, Eberhart teaches delivery of the cans (21) to the pockets (20) via platform (22) by means of an endless belt (23). Insofar as the cans (21) sit securely in the pockets (20), the limitations of this claim are satisfied. Further, Eberhart teaches a rail guard (46) “for retaining the cans…within the pockets 20 while the same are being rotated” [2:5-9].
With respect to claim 16, Eberhart teaches ejector plate (41), which reads on providing a device to assist in removing the cans (21) from the pockets (20).
With respect to claim 17, Rheman teaches that the spray guns are offset so as to spray different parts of the interior of the can so as to achieve the advantages detailed above [Fig. 1 & 2:36-60].
With respect to claim 19, neither Eberhart nor Rheman explicitly teach that the star wheel has at least six or more pockets, preferably eight pockets. Nevertheless, it would have been obvious to one of ordinary skill in the art to optimize the number of pockets in order to maximize the number of cans to be coated, by routine experimentation.
With respect to claims 20 and 21, the apparatus as illustrated in Figs. 1 and 2 of Eberhart show the cans (21) in a vertical axis on a horizontal infeed.
With respect to claim 22, Eberhart teaches: “The carrier and spraying devices are all preferably inclosed [sic] by means of a hood or shell 56, the latter being provided with suitable openings for permitting the entrance and removal of the cans, and having also an outlet pipe 57 in which may be placed an exhaust fan or other suction [i.e. negative pressure] device to thereby draw out the volatile vapors of fumes from the lacquer” [2:42-50].
With respect to claims 23 and 24, while not expressly taught by Eberhart or Rheman, it is well known in the coating art to provide an oven for baking/curing of internal coatings. VOCs are necessarily released when baking/curing. It would have been further obvious to one of ordinary skill in the art to provide any known means for dealing with the VOCs, including fans (i.e. positive pressure).
With respect to claim 25, while not expressly taught by Eberhart or Rheman, it would have been obvious to one of ordinary skill in the art to provide any nozzle arrangement required to suit the geometry of the can to be coated, including moving or extending the nozzle so as to be able to reach the inside of a long or deep can.
With respect to claim 26, while Eberhart does not explicitly mention a controller, one is inherent — even if it is a manual control — as the device must be set in motion and stopped. Further, it is clear that different angular speeds will be necessary to ensure coating of different types of cans (e.g. wider cans have a larger circumference). Consequently, it would have been obvious to one of ordinary skill in the art to control the apparatus to rotate at an angular speed required for the can selected to be coated in order to ensure versatility in the method and apparatus in coating more than one can.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as obvious over Eberhart (US 1,185,889 A), as applied to claim 9 above, further in view of Khoury et al. (US 8,578,878 B2).
As noted above, Eberhart teaches that the rotating member (19) is in the horizontal plane and the cans (21) are sprayed while vertically oriented and does not teach the opposite as recited in this claim. Khoury teaches a can coating apparatus wherein star wheel (1) [Fig. 1; 6:7-12] is oriented with its plane of rotation vertical (as illustrated in Fig. 1) and wherein cans (3) are sprayed while in a horizontal orientation. Consequently, it would have been obvious to one of ordinary skill in the art to modify the process of Eberhart so as to arrange the star wheel to rotate vertically and the cans to be sprayed while horizontal. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully coating the cans and, additionally, by the advantage of avoiding coating material from accumulating at the bottom of the cans (21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
30 July 2021